

EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April 29,
2010 by and between Lightyear Network Solutions, Inc., a Nevada corporation (the
“ Company ”), and Randy Ammon
(“ Executive ”).


WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms set forth herein;


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


Section 1. Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period of thirty-six (36) months beginning on
and effective as of April 29, 2010, and ending thirty-six (36) months
thereafter, unless Executive’s employment is extended as hereinafter provided or
is terminated as provided in Section 4 hereof (the “ Employment Period ”).
Thereafter, this Agreement shall be deemed extended from year to year upon the
same terms and conditions as set out herein, unless either party has notified
the other of their intent to terminate this Agreement within at least one
hundred twenty (120) days of the end of any then current Employment Period, or
unless this Agreement is terminated as provide in paragraph 4 hereof.


Section 2. Position and Duties. During the Employment Period, Executive will
serve as the Chief Operating Officer of the Company and render such managerial,
analytical, administrative and other executive services to the Company and its
Affiliates, as are from time to time necessary in connection with the management
and affairs of the Company and its Affiliates, in each case subject to the
authority of the Board (as defined below) of the Company to define and limit
such executive services, including serving as an officer, manager, employee or
in any other capacity for any Affiliate of the Company. Executive will devote
his best efforts and all of his business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Affiliates.
Executive will perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.


Section 3. Salary and Benefits.


(a) Salary. Executive’s compensation consists of a salary and bonus as described
below and as specifically outlined on Exhibit A to this Agreement. The Company
will pay Executive salary at a rate equal to the amount reflected on Exhibit A
(the “Salary”). Said amount may be adjusted from time to time. The Salary will
be payable in regular installments in accordance with the general payroll
practices of the Company. Executive will also be eligible for an annual salary
review by the Company and the Salary may be adjusted by the Company based on the
achievement of performance goals.


(b) Bonuses. During the Employment Period, the Company will establish cash and
equity incentive bonus programs representing potential additional incentive
compensation for Executive. Specifically, you will be eligible to be considered
for a performance based bonus as set forth on Exhibit A of this Agreement. The
bonus program shall be administered and distributed under the sole direction of
the Compensation Committee of the Board, taking into account the recommendations
of senior management of the Company and the achievement of annual goals and
objectives as established and approved by the Board. If the Employment Period
during any fiscal year is less than the full fiscal year, the bonus amount paid
to Executive, if any, attributable to any fiscal year shall be prorated for the
actual number of days of the Employment Period that elapse during such fiscal
year.


(c) Benefits. During the Employment Period, the Company will provide Executive
with family health, dental and major medical, vision and disability coverage, as
well as participation under such plans as the Board may establish or maintain
from time to time for executive officers of the Company (collectively, the “
Benefits ”). Executive will be entitled to such paid vacation per annum as the
Company shall establish as Company policy for all management of the Company.

 
1 | Page

--------------------------------------------------------------------------------

 
 
(d) Reimbursement of Expenses. During the Employment Period, the Company will
reimburse Executive for all reasonable out-of-pocket expenses incurred by him
during the Employment Period in the course of performing his duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.  Specifically, the Company agrees to pay up to
$8,000.00 towards the Executives’ expenses for moving to Louisville, KY.


Section 4. Termination.


(a)           The Employment Period will continue until the earlier of:


(i)  Executive’s resignation


(A) for Good Reason on thirty (30) days’ written notice,


(B)  for any other reason or no reason (a resignation described in this clause
(i)(B) being a resignation by the Executive “Without Good Reason”) or


(C)  as a result of Executive’s death or Disability, which resignation shall be
deemed automatically tendered upon Executive’s death or Disability; or


(ii)  the giving of notice of termination by the Company


(A) for Cause or


(B) for any other reason or for no reason (a termination described in this
clause (ii)(B)being a termination by the Company “Without Cause”)


For purposes of this Agreement, “Cause” means


(i)  any willful or intentional act of Executive that has the effect of injuring
the reputation or business of the Company or its Affiliates in any material
respect,


(ii)  Executive’s use of illegal drugs,


(iii)  that the Executive has materially failed to perform his duties hereunder
and such failure continues uncured for 30 days after notice to Executive by the
Company; provided, the foregoing notice shall only be required with respect to
one material breach that occurs in any 12-month period, or


(iv)  Executive’s indictment, conviction or a plea of guilty or no contest or
similar plea with respect to, a felony, an act of fraud or embezzlement, a
breach of fiduciary duty to the Company or any of its Subsidiaries, or a (v)
breach of any of Sections 6, 7 or 8 of this Agreement.


     For the purposes of this Agreement, “Good Reason” means


(i)  any substantial diminution in the Executive’s professional
responsibilities,


(ii)  any intentional act which creates a workplace environmental that, by
duress or otherwise, makes it impossible for Executive to continue his
employment,


(iii)  a reduction in Salary or the overall level of other compensation and
benefits to which Executive is entitled under this Agreement, or

 
2 | Page

--------------------------------------------------------------------------------

 
 
(iv)  the failure by the Company to pay the Executive any portion of the
Executive’s current compensation when due and such failure continues for 7 days
after notice to Company from Executive provided that the foregoing notice shall
only be required with respect to one such failure in any 12-month period. For
avoidance of doubt, Executive hereby acknowledges that the Board may from time
to time reorganize the operations of the Company resulting in a change in
Executive’s title or direct employer, which change alone shall not constitute
Good Reason so long as any change in title or reporting responsibilities results
in no substantial diminution in Executive’s responsibilities and any new direct
employer agrees to be bound by the terms and conditions of this Agreement,
without modification other than to reflect the change in title and employer.


(b) In the event the Employment Period is terminated by the Company Without
Cause or the Executive resigns for Good Reason, then, so long as Executive
continues to comply with Sections 6, 7 and 8 hereof, and so long as Executive
executes and delivers to the Company immediately prior to the payment of such
first installment a release in the form of Exhibit B, then Executive will be
entitled to receive an amount (the “Severance Amount”) equal to twelve (12)
months pay at the rate of Executive’s Salary in effect at the Termination Date
and payable in accordance with the Company’s regular payment schedule in effect
at the Termination Date. In addition, in connection with termination described
in the preceding sentence, Executive shall be entitled to receive


(i) any incentive payments earned and accrued but not yet paid to Executive
prior to the Termination Date,


(ii) continued medical coverage during the Severance Term pursuant to COBRA at
the Company’s expense; and


(iii) all accrued and unpaid Salary and unused vacation time through the
Termination Date and all unreimbursed business expenses incurred through the
Termination Date; provided, as a condition to receiving the Severance Amount or
any payment or benefit described in paragraphs 4(b)(i) and 4(b)(ii).


(c) In the event the Employment Period is terminated due to the Executive’s
death, or resignation Without Good Reason or by the Company with Cause then, so
long as Executive continues to comply with Sections 6, 7 and 8 hereof, Executive
will be entitled to receive the items described in paragraphs 4(b)(i) and
4(b)(iii) above.


(d) In the event the Employment Period is terminated by the Executive or the
Company due to the Executive’s Disability, then the Executive shall receive his
monthly Salary and benefits through the end of the calendar month in which such
termination occurs and, so long as Executive continues to comply with Sections
6, 7 and 8 hereof, Executive will be entitled to receive the items described in
Sections 4(b)(i),(ii) and (iii) above.


Section 5. Resignation as Officer or Director. Upon the Termination Date,
Executive will be deemed to have resigned from each position (if any) that he
then holds as an officer or director of the Company and each of its Affiliates,
and Executive will take any and all reasonable action that the Company may
request in order to confirm or evidence such resignation.


Section 6. Confidential Information.


(a)   Executive acknowledges that the information, observations and data that
may be obtained by Executive during his employment relationship with, or through
his involvement as a consultant, contractor, representative, agent, officer,
director, partner, member or stockholder of, the Company, any of its
Subsidiaries or Affiliates thereof (each of the Company, any of its Subsidiaries
or Affiliates being a “ Related Company ” and, collectively, the “ Related
Companies ”), prior to and after the date of this Agreement concerning the
business or affairs of the Related Companies (collectively, “ Confidential
Information ”) are and will be the property of the Related Companies (“Company
Property”). Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for the account of himself or any other Person any
Company Property or Confidential Information without the prior written consent
of the Company (by the action of the Board), unless and to the extent that such
Company Property or Confidential Information has become generally known to and
available for use by the public other than as a result of Executive’s improper
acts or omissions to act, or is required to be disclosed by law. Executive will
deliver or cause to be delivered to the Company at, or within two days of, the
Termination Date, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) containing or relating to Company Property or
Confidential Information or the business of any Related Company which Executive
may then possess or have under his control.

 
3 | Page

--------------------------------------------------------------------------------

 
 
(b)   This Agreement imposes no obligation upon Executive with respect to data
or Information that: (a) was in employee’s possession before receipt from
Company; or (b) is or becomes available to the public through no fault of
Executive.  For the purposes of this section, information shall not be deemed to
be in the public domain merely because any part of said information is embodied
in general disclosures or because individual features, components or
combinations thereof are now, or become, known to the public, provided, however,
that the obligations of this section hereof shall not apply to any such part of
said information; or (c) is received in good faith by Executive from a third
party that legally possesses such Information and is not subject to an
obligation of confidentiality owed to the third party.  In the event that
Executive is required by judicial or administrative process to disclose
Information, it shall promptly notify the Company and allow the Company a
reasonable time to oppose such process.


Section 7. Non-Compete, Non-Solicitation.


(a)  Non-Compete. Executive acknowledges that during his employment relationship
with, or through his involvement as a consultant, contractor, representative,
agent, officer, director, partner, member or stockholder of, the Company, any of
its Subsidiaries, or any of their respective Affiliates or any predecessor
thereof, Executive has and will become familiar with trade secrets and
Confidential Information concerning such companies, and with investment
opportunities relating to their respective businesses, and that Executive’s
services have been and will be of special, unique and extraordinary value to the
foregoing entities. Therefore, Executive agrees that, during his employment with
the Company and for one year after the Termination Date (the “ Non-Compete
Period ”), unless otherwise agreed to in writing by the Parties to this
Agreement, he will not, directly or indirectly, invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, render services to, or in any manner
connected with any business (in each case including on his own behalf or on
behalf of another Person), whose products, services or activities Compete  with
the products, services or activities of the Company or its Affiliates, as they
now exist or may exist during such one year period, anywhere within the United
States. For purposes of Section 7, an Executive will be deemed to Compete with
the Company if he directly or indirectly, invests in, owns, manages, operates,
finances, controls, or participates in the ownership, management, operation,
financing, or control of, is employed by, renders services to, or in any manner
works with any business that receives at least 20% of its revenue from the same
product class from which the Company receives at least 20% of its revenue.
However, that Executive may purchase or otherwise acquire up to (but not more
than) 2% of any class of securities of any enterprise (but without otherwise
directly or indirectly participating in the activities of such enterprise) if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Securities Exchange Act of 1934.
Executive agrees that this covenant is reasonable with respect to its duration,
geographical area, and scope. By initialing in the space provided below,
Executive acknowledges that he has read carefully and had the opportunity to
consult with legal counsel regarding the provisions of this Section 7(a). __/s/
RA_ [initial] .


(b) Non-Solicitation. During his employment with the Company and for one year
thereafter, Executive will not directly or indirectly


(i)  induce or attempt to induce any employee or independent contractor of the
Company or any Subsidiary, or their respective Affiliates to leave the employ or
contracting relationship with such entity, or in any way interfere with the
relationship between any such entity and any employee, or


(ii)  induce or attempt to induce any customer, supplier or other business
relation of the Company or any Subsidiary, or their respective Affiliates, to
cease doing business with such entity or in any way interfere with the
relationship between any such customer, supplier or other business relation and
such entity. By initialing in the space provided below,

 
4 | Page

--------------------------------------------------------------------------------

 

Executive acknowledges that he has read carefully and had the opportunity to
consult with legal counsel regarding the provisions of this Section 7(b). __/s/
RA_  [initial] .


Section 8. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, know how, plans, development, methods, designs,
analyses, specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) which relate to
any of the Company’s actual or proposed business activities and which are
created, designed or conceived, developed or made by Executive during
Executive’s past or future employment by the Company, or any Subsidiary, or any
predecessor thereof (“ Work Product ”) belong to the Company, or its
Subsidiaries, as applicable. Any copyrightable work falling within the
definition of Work Product shall be deemed a “work made for hire” and ownership
of all right title and interest shall rest in the Company. Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. Executive will promptly disclose any such
Work Product to the Company and perform all actions requested by the Company
(whether during or after employment) to establish and confirm ownership of such
Work Product by the Company (including without limitation, assignments,
consents, powers of attorney and other instruments.)


Section 9. Enforcement. The Company and Executive agree that if, at any time a
court holds that anything stated in any Section of this Agreement is
unreasonable under circumstances then existing, then the maximum period, scope
or geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area. Because Executive’s services are unique and
because Executive has access to information of the type described in Sections 6,
7 and 8 hereof, the Company and Executive agree that money damages would be an
inadequate remedy for any breach of Section 6, 7 or 8 hereof. Therefore, in the
event of a breach of Section 6, 7 or 8 hereof, the Company and any Subsidiary
thereof may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions of Section 6, 7 or 8 hereof. The provisions of Sections 6, 7 and 8
hereof are intended to be for the benefit of the Company and any Subsidiary
thereof and their respective successors and assigns. Sections 6, 7 and 8 hereof
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period. By initialing in the
space provided below, Executive acknowledges that he has read carefully and had
the opportunity to consult with legal counsel regarding the provisions of this
Section 9. __/s/ RA_ [initial] .


Section 10. Representations and Warranties of Executive. Executive represents
and warrants to the Company as follows:


(a) Other Agreements. Executive is not a party to or bound by any employment,
non-compete, non-solicitation, nondisclosure, confidentiality or similar
agreement with any other Person which would affect his performance under this
Agreement other than Executive’s prior agreement with his current employer.


(b) Authorization. This Agreement constitutes the valid and legally binding
obligation of Executive, enforceable against Executive in accordance with its
terms.


Section 11. Survival of Representations and Warranties. All representations and
warranties contained herein will survive the execution and delivery of this
Agreement.


Section 12. Certain Definitions. When used herein, the following terms will have
the following meanings:


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.

 
5 | Page

--------------------------------------------------------------------------------

 


“Board” means the Board of Directors of the Company.


“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the Commonwealth of Kentucky or in Louisville, Kentucky.


“Cause” has the meaning given in Section 4(a).


“Disability” means the failure by Executive (by reason of accident, illness,
incapacity or other disability as determined by the Company) to perform his
duties or fulfill his obligations under this Agreement on a “full time” basis
for a cumulative total of 180 days, whether or not consecutive, within any
12-month period. The Company's determination as to whether Executive has
incurred a Disability shall be made in good faith by the Board based on the
opinion of a licensed physician selected by the Company or its insurers.


“Good Reason” has the meaning given in Section 4(a).


“Non-Compete Period” has the meaning given in Section 7.


“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).


“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of such Person
or entity or a combination thereof. For purposes hereof, a Person or Persons
will be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity if such Person or
Persons will be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or will be or control any
managing director, managing member, or general partner of such limited liability
company, partnership, association or other business entity.


“Termination Date” means the date on which the Employment Period ends as
determined by Section 4(a).


“Without Cause” has the meaning given in Section 4(a).


Section 13. Miscellaneous.


(a)    Indemnification.  The Company  will release, defend, indemnify and hold
harmless the Executive from and against any loss, debt, liability, damage,
obligation, claim, demand, judgment or settlement of any nature of kind, known
or unknown, liquidated or un-liquidated, of any third party, including without
limitation all reasonable litigation costs and attorney’s fees with respect to
Executive’s  actions while an employee with the Company.


(b) Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, or (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:
 
 
6 | Page

--------------------------------------------------------------------------------

 


Notices to Executive, to:


7775 240th St. E
Lakeville, MN 55044


Notices to the Company, to:


Lightyear Network Solutions, Inc.
1901 Eastpoint Parkway
Louisville, KY 40223
Attn: Legal Department


with a copy (which will not constitute notice to the Company) to :


Frost Brown Todd LLC
 400 West Market Street, 32 nd  Floor
Louisville, Kentucky 40202
Attn: James Giesel


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


(c) Consent to Amendments. No modification, amendment or waiver of any provision
of this Agreement will be effective against any party hereto unless such
modification, amendment or waiver is approved in writing by such party. No other
course of dealing among the Company and Executive or any delay in exercising any
rights hereunder will operate as a waiver by any of the parties hereto of any
rights hereunder.


(d) Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.


(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(f) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.


(g) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement will
be by way of example rather than by limitation.


(h) Governing Law. This Agreement shall be interpreted, enforced and governed by
the laws of the Commonwealth of Kentucky. If, for any reason, any part(s) or
language within any part(s) of this Agreement shall be deemed invalid or
unenforceable, all remaining parts shall remain binding and in full force and
effect.


(i) Jurisdiction. Each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of any federal or state court located in Jefferson
County, Kentucky in the event any dispute arises out of this Agreement or any of
the transactions contemplated hereby, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (iii) agrees that it will not bring any action relating
to this Agreement or any of the transactions contemplated hereby in any Court
other than a federal or state court sitting in Jefferson County, Kentucky, as
applicable.

 
7 | Page

--------------------------------------------------------------------------------

 
 
(j) Entire Agreement. Except as otherwise expressly set forth in this Agreement,
this Agreement and the other agreements referred to in this Agreement embody the
complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement, and supersede and preempt any
prior understandings, agreements, or representations by or among the parties or
their predecessors, written or oral, which may have related to the subject
matter of this Agreement in any way.


(k) Attorney’s Fees. In the event that Company or Executive should bring suit
against the other in respect to any matters provided for in this Agreement, the
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs in connection with such suit.


IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.
 

 
Lightyear Network Solutions, Inc.
     
By:
  /s/   J. Sherman Henderson, III
   
  Name: J. Sherman Henderson, III
   
  Title: Chief Executive Officer
     
EXECUTIVE
     
  /s/ Randy Ammon
 
Randy Ammon

 
 
8 | Page

--------------------------------------------------------------------------------

 


EXHIBIT A TO
Randy Ammon’s AGREEMENT


1.
Salary: $125,000 per year.



2.
Bonus - TBD



3.
If and when the Lightyear Stock Incentive plan is adopted by the Board of
Directors of Lightyear and all other necessary approvals are obtained, it is
expected that you will granted options/warrants to purchase 125,000 shares of
Lightyear Common Stock at the same price offered to others executives of the
Company.

 
 
9 | Page

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF RELEASE AGREEMENT


This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Executive Employment Agreement (the “Employment Agreement”) dated
as of April 29, 2010, by and between Randy Ammon  (“Employee ”) and Lightyear
Network Solutions, Inc. (the “Company ”).


In consideration of the benefits set forth in the Employment Agreement, Employee
hereby settles, waives, releases and discharges any and all claims, demands,
actions or causes of actions, known or unknown, which Employee has or may have
against the Company, its subsidiaries, affiliates, partners, directors,
officers, shareholders, agents or employees.


Employee expressly acknowledges that the Agreement includes consideration for
the settlement, waiver, release and discharge of any and all claims or actions
arising from Employee’s employment, the terms and conditions of Employee’s
employment or Employee’s separation from employment with the Company, including
claims of employment discrimination, wrongful termination or any claim arising
under express or implied contract, tort, public policy, common law or any
federal, state or local statute, ordinance, regulation or constitutional
provision, including but not limited to the Age Discrimination in Employment
Act, as amended to include the Older Workers Benefit Protection Act.


Employee hereby acknowledges that Employee has been advised to consult an
attorney regarding any rights Employee may have under the Age Discrimination in
Employment Act and that Employee has been given at least 21 days to consider the
terms of this Agreement. Employee further acknowledges that Employee has also
been advised that Employee may revoke this Agreement by advising the Company in
writing of their desire to revoke within seven (7) days after the execution of
this Agreement. Upon expiration of the seven (7) day period, this Agreement
becomes irrevocable. In addition, in the event that Employee accepts and
negotiates the check tendered with this Agreement prior to the deadlines set
forth above, this Agreement becomes irrevocable.


Employee recognize that by signing this Release Agreement, Employee may be
giving up some claim, demand or cause of action, which Employee now has or may
have, of which Employee may be unaware. Employee also acknowledges that Employee
is giving up any right to seek reemployment with the Company.


Employee agrees that Employee will keep the terms and conditions of this
Agreement confidential and that Employee shall not disclose such terms to
anyone, either within or outside the Company, except their attorney, spouse,
accountant and/or financial advisor. In addition, by signing this Agreement
Employee acknowledges that while employed with the Company Employee was exposed
to confidential information including but not limited to information regarding
employees and agents of the Company and information regarding the Company’s
policies and procedures all of which is confidential in nature. Employee agrees
that Employee will not disclose any such information to any person or entity at
any time for any reason. Employee understands further that disclosure of any
such information will constitute a breach of this Agreement and that the Company
will have the right to pursue any and all remedies to which it may be entitled
as a result of that breach. If the Company prevails in pursuing an action for
breach of this Agreement against Employee, in addition to damages, Employee
agrees to pay all costs incurred by the Company associated with any such action,
including legal fees and costs.


It is understood that this Release Agreement shall in no way affect any claims
Employee may have under laws relating to social security or unemployment
benefits.


This Release Agreement will be governed by the laws of the Commonwealth of
Kentucky.
 
 
10 | Page

--------------------------------------------------------------------------------

 
 
Employee acknowledges that Employee has read and fully understands all of the
provisions of this Release Agreement and that Employee is entering into this
Agreement freely and voluntarily.


     Executed on this ___________ day of _____________, _______.


     _________________________________
      Name:

       
     
STATE OF ____________________
 
§
             
§
         
COUNTY OF __________________
 
§



BEFORE ME, the undersigned authority personally appeared ______________, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of ______________, ________.


_____________________________________
NOTARY PUBLIC in and for the
State of ___________________


My Commission Expires: __________________
 
Identification produced:

 
11 | Page

--------------------------------------------------------------------------------

 